In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00006-CV
     ___________________________

  IN RE ELIGAH DARNELL, JR., Relator




            Original Proceeding
               Tarrant County
         Trial Court No. 1575071D


  Before Womack, Gabriel, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: January 7, 2020




                                          2